Citation Nr: 1103766	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-19 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the Veteran's claim of service connection for residuals of a 
right hemi paresis, status post cerebrovascular accident with 
depressive reaction.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982 and 
from February to March 1991.  He has also served as a member of 
the United States Army Reserves.  Such service includes a period 
of active duty for training (ACDUTRA) in August 2000.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In January 2005, notice was mailed to the Veteran which, in 
accordance with 38 C.F.R. § 3.159(b)(1), advises him as to the 
information and evidence necessary to substantiate his claim; 
that VA will seek to provide; and that the Veteran is expected to 
provide.  However, in cases where a claimant seeks to reopen a 
claim on the basis of new and material evidence, VA must look at 
the bases for the denial in the prior decision and must therefore 
also describe to the Veteran the type of evidence and information 
that would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To date, the Veteran has not been provided notice 
that is complaint with the requirements expressed in Kent.  
Accordingly, notice in that regard should be provided to the 
Veteran.

Additionally, a review of the claims file reveals that post-
service VA treatment records through only January 2005 have been 
obtained.  The Board notes that in August 2005, shortly after his 
claim was filed, the Veteran reported that he did not have any 
additional evidence to submit at that time.  Nonetheless, given 
that this matter is now being remanded for the following reasons, 
and, given that more than five years have passed since the date 
of the most recent treatment record in the claims file, efforts 
should be made to contact the Veteran to ascertain the names and 
identities of any private or VA treatment providers who have 
rendered treatment since August 2005.  Any treatment records 
identified by the Veteran should then be obtained.

In his June 2007 substantive appeal, the Veteran requested that 
he be scheduled for a hearing before a Decision Review Officer 
(DRO) at his local RO.  In September 2007, notice was mailed to 
the Veteran, advising him that his DRO hearing was scheduled to 
take place in October 2007.  The Veteran did not appear for the 
scheduled hearing.  In March 2008, he notified the RO in writing 
that he was incarcerated at the time of his October 2007 hearing 
and was therefore unable to appear.  He has requested that he be 
scheduled for a new hearing.  In view of the circumstances, the 
Veteran should be scheduled for a new DRO hearing and notice of 
the newly scheduled hearing should be mailed to the Veteran.

In an informal hearing presentation submitted by the Veteran's 
representative in January 2010, the Veteran contends that his 
current residuals from a cerebrovascular accident in August 2000 
are related to his active duty service.  In this regard, he 
appears to assert that his cerebrovascular accident was caused by 
hypertension which pre-existed but was aggravated by his active 
duty service.  Consistent with the Board's contention, the 
evidence in the claims file shows that the Veteran sustained a 
cerebrovascular accident during ACDUTRA in August 2000.  Service 
treatment records reveal that the Veteran was diagnosed with 
hypertension during his active duty service.  A VA examination 
was performed in October 2006 to determine the severity of the 
Veteran's residuals from his right hemi paresis, including an 
assessment of his current functional and occupational capacity.  
The examiner's report, however, does not express an opinion as to 
whether the Veteran's cerebrovascular accident is etiologically 
related to hypertension that was either incurred during or was 
aggravated by his active duty service.  Given the Veteran's 
contentions and the in-service diagnosis of hypertension, a VA 
examination should be scheduled to determine whether the 
Veteran's residuals of a right hemi paresis, status post 
cerebrovascular accident with depressive reaction, are 
etiologically related to his active duty service.

Finally, the Board notes that service connection is not in effect 
for the Veteran for any disabilities.   issue of the Veteran's 
entitlement to TDIU is dependent upon VA's determination as to 
the Veteran's entitlement to service connection for residuals of 
a right hemi paresis, status post cerebrovascular accident with 
depressive reaction  Under the circumstances, the Board finds 
that both claims are inextricably intertwined and a Board 
decision on the claim for entitlement to TDIU at this time would 
be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they are 
so closely tied together that a final Board decision on one issue 
cannot be rendered until the other issue has been considered).  
Accordingly, the RO should readjudicate the Veteran's claim for 
TDIU in conjunction with its readjudication of the Veteran's 
service connection claim, after the remand action directed below 
have been performed.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding his claims for reopening his 
claim of service connection for residuals 
of a right hemi paresis, status post 
cerebrovascular accident with depressive 
reaction and for entitlement to TDIU, which 
are on appeal.  This letter must inform the 
Veteran about the information and evidence 
that is necessary to substantiate his 
claims and provide notification of both the 
type of evidence that VA will seek to 
obtain and the type of evidence that is 
expected to be furnished by the Veteran.

Consistent with the case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the 
letter should also advise the Veteran as to 
the type of evidence and information that 
would be necessary to substantiate those 
elements required to establish service 
connection for residuals of a right hemi 
paresis, status post cerebrovascular 
accident with depressive reaction, that 
were found insufficient in the RO's 
previous denial.

The Veteran should also be provided a VA 
21-4142 release and be requested to 
identify on the release the name(s) and 
address(es) of any private or VA medical 
providers who have treated him since August 
2005 for his residuals from his right hemi 
paresis.  The Veteran should be requested 
to sign and return the completed release.

2.  Then, any additional VA or private 
treatment records identified by the Veteran 
should be obtained.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records yields negative 
results, documentation to that effect 
should be included in the claims file.

3.  Then, the Veteran should be scheduled 
for a new DRO hearing.  Notice as to the 
date, time, and place of the scheduled 
hearing should be provided to the Veteran 
at his address of record.  A copy of the 
hearing transcript should be incorporated 
into the claims file.

4.  Then, the Veteran should be afforded a 
VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed residuals of a 
right hemi paresis, status post 
cerebrovascular accident with depressive 
reaction.  The Veteran's claims file must 
be made available to the examiner prior to 
the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
disorder.  The examiner is also requested 
to offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
Veteran's residuals of a right hemi 
paresis, status post cerebrovascular 
accident with depressive reaction, is 
etiologically related to an injury, 
disease, or illness incurred during his 
period of active service, or was aggravated 
by his active duty service.

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

5.  After completion of the above 
development, the Veteran's claims for 
reopening his claim of service connection 
for residuals of a right hemi paresis, 
status post cerebrovascular accident with 
depressive reaction and for entitlement to 
TDIU should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


